Title: General Orders, 3 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 3rd 1775
Parole Sawbridge.Countersign Hartley.


It is with surprise and Astonishment The General learns, that notwithstanding the Information that was communicated to the Connecticut Troops, of the Relief being ordered to supply their places, by the 10th of this month; that many of them have taken their Arms with them, and gone off, not only without leave, but contrary to express Orders; this is therefore to inform those who remain, that the General has sent an Express to the Governor of Connecticut, with the names of such men as have left the Camp, in Order, that they may be dealt with, in a manner suited to the Ignominy of their behaviour. The General also informs those who remain, that it is necessary for them to obtain a written discharge, from the Commanding Officer of the Regt they belong to, when they are dismissed on the 10th Instant; that they may be distinguished from, and not treated, as Deserters.
The Colonels and commanding Officers of the Connecticut Regiments, are to give in the Names of all those of their respective regiments, for the purpose abovementioned.
